Citation Nr: 0938300	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  07-30 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1970 to 
November 1972.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision that denied 
service connection for hearing loss; and from a July 2007 
rating decision that denied service connection for tinnitus.  
The Veteran timely appealed.

In March 2009, the Veteran testified during a hearing before 
RO personnel.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
and his representative when further action is required.


REMAND

In August 2009, the Veteran requested a hearing before a 
Veterans Law Judge at a local VA office with regard to his 
claims on appeal.

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
will be granted to a Veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002).



Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge, with appropriate notification to 
the Veteran and representative.  After a 
hearing is conducted, or if the Veteran 
withdraws the hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the 
Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


